1. There is no provision of law for over five term fees, in any action. Consequently, an extra term fee, after the cause has been on the calendar for five terms, and after it has- been once tried, although set down by the judge for another trial, at the next term, cannot be allowed for such term.2. Where a cause has been three times tried, copies of notes taken by the stenographer on the first two trials cannot be allowed. Though very useful, they are not necessary disbursements, under section 311 of the Code.3 The provision of the Code, (§ 307, suid. 3,) allowing $25 for all proceedings before a new trial, only applies to cases where a new trial has been granted; not to those where a trial has never been completed, as where the jury disagree, or are discharged without rendering a verdict.4. The item of $30 for trial fee, on an issue of fact, is properly allowed for every time the cause is tried, whether the jury agree or not.